DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Allowed Claims: Claims 21-24, 26-35, and 37-40 are allowed. 
Applicant’s arguments and amendments are sufficient to overcome the 35 U.S.C. 101 rejections of the claims. These rejections are respectfully withdrawn. 
Reasons for Allowance - the following is an examiner’s statement of reasons for allowance: 
Regarding 35 U.S.C. § 101: 
Applicant’s remarks include compelling arguments for a finding that the claimed invention requires significantly more than an abstract idea (see Remarks, 12/14/2021, Pages 1-7). The claimed invention is rooted in improvements to computer technology, thus aligning with the Federal Circuit decision in Enfish, and hence, is not drawn to an abstract idea under Step 2A of the Alice/Mayo framework:
For example, through the claimed user scoring and group scoring techniques using parameter functions to predict the retention of users, the system of claim 21 is capable of improving the matchmaking of users that reduces the churn risk of the grouped users to improve playability of the video game for the pool of users, to improve the user experience overall, and to reduce user churn. The claims do not pre-empt all forms of player matchmaking in video games as is clear from the alternative methodologies disclosed in the cited references.  Further, the claims improve the functioning of a computer and the technology of video games by providing an improved non-intuitive multiplayer video game matchmaking process. For example, 
Regarding the prior art: 
21. (Currently Amended) A computer-implemented method comprising: 
as implemented by an interactive computing system configured with specific computer-executable instructions, 
selecting a plurality of users eligible to play an instance of a video game; 
for each user of the plurality of users, associating the user with at least one other user of the plurality of users to create a set of matchmaking user groups, the set of matchmaking user groups comprising a potential set of users to play the instance of the video game together; 
accessing user data for each user of the plurality of users, the user data corresponding to the user's interaction with the video game; 
for each matchmaking user group of the set of matchmaking user groups,
determining a user score for each user within the matchmaking user group, wherein the user score is based at least in in part on the application of the user data for each user within the matchmaking user group to a parameter function, 
determining a group score based at least in part on the user score for each user within the matchmaking user group, and 
assigning the group score to the matchmaking user group; 

assigning users of the matchmaking user group selected from the set of matchmaking user groups to play the instance of the video game; and 
initiating the instance of the video game with the users of the matchmaking user group assigned to play the instance of the video game.”

Applicant’s remarks include persuasive arguments for why the claimed invention is patentable over the prior art (see Remarks, 12/14/2021, pages 11-14).  The closest prior art appears to be U.S. Patent Application Publication 2016/0001186 to Marr and 2004/0097287 to Postrel. However, neither Marr and/or Postrel combination or taken alone, discloses the limitations cited above.   As such, for at least these reasons, Examiner have found these limitations in combination with the other limitations of the claim are neither anticipated by nor obvious over the closest prior art. Therefore, for at least these reasons, claims 21-24, 26-35, and 37-40 are allowable as amended over the prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.